UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2058


REN FANG LUO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 15, 2012                 Decided:   April 11, 2012


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, Alison Marie Igoe, Lyle D. Jentzer,
Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ren Fang Luo, a native and citizen of China, petitions

for    review    of   an   order   of    the   Board    of   Immigration    Appeals

(Board) denying his motion to reopen removal proceedings.                        We

have reviewed the administrative record and Luo’s claims and

find no abuse of discretion in the denial of relief on his

motion.       See 8 C.F.R. § 1003.2(a), (c) (2011).               We accordingly

deny    the    petition    for    review    for   the   reasons   stated    by   the

Board.        See In re: Luo (B.I.A. Sept. 12, 2011).                   We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the     materials    before    the    court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                           2